Citation Nr: 1646757	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-25 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a VA waiver of recovery of an overpayment of disability compensation in the amount of $14,629.53 for the period February 2010 to August 2010 as a result of the Veteran's incarceration.

2.  Entitlement to a VA waiver of recovery of an overpayment of disability compensation in the amount of $2,212.00 for the period June 2009 to August 2010 as a result of the death of the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1987 and January 1991 to November 2007.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania which denied waiver of recovery of the overpayment debt on appeal. 

In July 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

While the July 2013 Substantive Appeal contains language that indicates the Veteran is not perfecting an appeal as to overpayment of spouse benefits, he checked the box that he appeals all issues on the Statement of the Case.  Further, the Board hearing took testimony on the issue.  As VA has taken actions to indicate to the Veteran and his representative that overpayment of disability benefits as to spousal death was on appeal, and it took no steps to close the appeal, the requirement that there be a timely substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).


FINDINGS OF FACT

1.  Overpayment of disability compensation in the amount of $14,629.53 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  VA was largely at fault in the creation of the overpayment.  Recovery of the overpayment would be against equity and good conscience.

2.  Overpayment of disability compensation for a spouse in the amount of $2,212.00 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  Recovery of the overpayment would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  Resolving any doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment of VA dependency benefits in the amount of $14,629.53 are met.  38 U.S.C.A. § 5302  (West 2014); 38 C.F.R. §§ 1.962, 1.963(a) (2015).

2.  Resolving any doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment of VA dependency benefits in the amount of $2,212.00 are met.  38 U.S.C.A. § 5302  (West 2014); 38 C.F.R. §§ 1.962, 1.963(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911 (c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the veteran was legally entitled to the benefits in question or, if the veteran was not legally entitled, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757  (1990).  Sole administrative error connotes that the veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112 (b) (9), (10) (West 2014); 38 C.F.R. § 3.500 (b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499   (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b).

Once it is determined that the indebtedness was validly created, a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment precludes waiver of the overpayment.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b). 

The Board must therefore consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. 
 § 1.965.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

38 C.F.R. § 3.665 provides that any person who is incarcerated in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified under 38 C.F.R. § 3.665 (d) beginning from the 61st day of incarceration.  The regulation provides under 38 C.F.R. § 3.665 (a) that VA will inform a person whose benefits are subject to such reduction of the rights of his or her dependents to seek apportionment of benefits over the period of his or her incarceration.  VA will also provide notice as to the conditions under which payments to him or her may be resumed upon release from incarceration.  Finally, the regulation provides that VA will also provide notice to the person's dependents of their right to seek an apportionment if VA is aware of their existence and can obtain their addresses.

Facts and Analysis

In this case, the Veteran was incarcerated on December 21, 2009.  An August 10, 2010 VA letter notified the Veteran that his VA compensation was reduced to 10 percent starting February 20, 2010.  A November 2010 VA letter informed the Veteran that his benefits were restored in full September 17, 2010, the date of the Veteran's release from prison.  The overpayment period is February 20, 2010 to August 1, 2010 in the amount of $14,629.53.

The Board finds that there is no indication that he has exhibited fraud, misrepresentation or bad faith.  38 U.S.C.A. § 5302.  The evidence does show that the Veteran was ultimately at fault for not directly reporting his change in circumstances.  

Importantly, however, the record contains a February 23, 2010 letter from the Veteran's mother informing VA that her son was incarcerated and the details of the incarceration; the letter was received by VA February 25, 2010.  The letter explained that the Veteran's mother is caring for his two young children during his incarceration and requested financial assistance from VA.  This letter establishes that VA had notice in February 2010 of the incarceration, although VA continued to pay the benefits resulting in overpayment.  Further, the Board notes that because the Veteran's mother requested financial assistance for the children, it is reasonable that she believed the payments were not in error but rather part of the assistance she requested.

Further, the record contains statements by the Veteran which indicate repayment of the debt would be an extreme financial burden.  The Veteran, who receives TDIU for individual unemployability, is unable to work.  His incarceration contributed to his mounting debt.  He states that his wife committed suicide in May 2009 leaving him as the caretaker of their two young children.  During his incarceration, his mother cared for the children but with dwindling funds relied on credit cards to pay bills, amassing debt.  Due to these factors, the Veteran and his family suffer continuing emotional and financial hardship.

Under these facts, the Board finds waiver of recovery of the overpayment of $14,629.53 for the period of February 20, 2010 to August 1, 2010 appropriate.  VA was given notice in February 2010 of the incarceration and did not suspend the benefits until months later.  The Veteran's mother was using the money to care for the Veteran's dependent children.  Further, payment of the debt would cause hardship as the Veteran's family is suffering financial stress.

In addition, VA regulations require VA to stop additional VA compensation benefits paid upon the loss of a spouse.  The Veteran indicated his wife committed suicide in May 22, 2009 and he did not notify VA because he was distraught and caring for his two young children.  Further, he was incarcerated December 2009 and dealing with the charges prior to his incarceration.  The Veteran is also service connected for a psychiatric disorder.  VA was informed of the spouse's death when the Veteran's mother submitted a June 2010 letter.  An August 2010 VA letter notified the Veteran that VA benefits for a spouse were terminated June 1, 2009.  This resulted in overpayment of disability compensation in the amount of $2,212.00 for the period June 2009 to August 2010.

Under these facts, the Board finds waiver of recovery of the overpayment of disability compensation for a spouse in the amount of $2,212.00 for the period June 2009 to August 2010 appropriate.  In light of the wife's suicide, and the Veteran's incarceration, service-connected psychiatric disabilities, financial burdens, and his responsibilities for his two young children, the Board finds it reasonable that the Veteran did not contact VA about his wife's death in a timely manner.  Waiver is appropriate under the balance of equities.

Thus, the Board finds waiver of recovery of the Veteran's overpayment debt proper for the debt incurred for disability benefits during incarceration and the spousal benefits. 


ORDER

Entitlement to a VA waiver of recovery of an overpayment of disability compensation in the amount of $14,629.53 for the period February 2010 to August 2010 as a result of the Veteran's incarceration is granted.

Entitlement to a VA waiver of recovery of an overpayment of disability compensation in the amount of $2,212.00 for the period June 2009 to August 2010 as a result of the death of the Veteran's spouse is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


